DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 February 2022 has been entered.

 Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5, 7 and 15-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Any claim not specifically mentioned is rejected based on its dependency.
Similar to the title mentioned above, it is not clear how the preamble of the claim encompasses the presently claimed invention.  The body of the claim has been amended such that it is no longer in alignment with the preamble and therefore the bounds of the claim in general are unclear.
Regarding claim 5 recitation, “forming a barrier coat layer on a vapor-deposited surface of the film by applying a composition for barrier coating film and polymerizing the composition by a sol-gel method; obtaining the composition by: (i) obtaining a gas barrier composition comprising silicon alkoxide, isopropyl alcohol, and ion exchanged water; and then (ii) adding to the gas barrier composition a prepared liquid mixture comprising a polyvinyl alcohol aqueous solution, isopropyl alcohol and ion exchanged water”, in relation future recited claim limitations, as written, it is unclear what comprises the laminated material.  Examiner suggests the following clarification, or similar, “…forming a barrier coat layer on a vapor-deposited surface of the film to obtain a laminated film by applying a composition…”.  In order to expedite examination, Examiner has assumed this limitation was meant to be included and has examined accordingly.  Additionally, if amended as suggested, any later recitations to “laminated material” should be amended so that the refer to the laminated film properly. 
  Regarding claim 5 recitation, “…and retorting the film with hot water for 40 minutes at 121 C, under measurement conditions of 40°C and 90% RH such that a water vapor transmission rate of laminated material of the film is 0.8 g/m2/24h or less, and a water-applied laminate strength, measured in accordance with JIS Z6854-2, is 2.1 N/15 mm or more,…”, as written, it is unclear which “measurement conditions” are meant to be attributed to the step of “retorting the film with hot water” laminated film with hot water for 40 minutes at 121 C, wherein after retorting, under measurement conditions of 40°C and 90% RH 2/24h or less, and a water-applied laminate strength of the laminated film, measured in accordance with JIS Z6854-2, is 2.1 N/15 mm or more”.  In order to expedite examination, Examiner has assumed these limitations were meant to be included and has examined accordingly.
Note:  Examiner’s suggestions are based on their current understanding of the original disclosure and the gist of Applicant’s newly presented claims.   Applicant should double check suggesting and make corrections where needed.  In addition to clarifying and/or correcting the clarity of the claim language mentioned above, Applicant should check that any and all future amendments are also fully supported by the original disclosure.
In all instances mentioned above, clarification and/or correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the 
Claims 5, 7, 17 and 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2005/0249875 to Sasaki et al. in view of U.S. Patent Pub. No. 2006/0150908 to Fayet et al. and U.S. Patent No. 6,066,826 to Yializis, U.S. Patent Pub. No. 2004/0082187 to Christyakov and U.S. Patent Pub. No. 2006/0159844 to Moriwaki et al.,  U.S. Patent No. 5,224,441 to Felts et al. and JP Patent Pub. No. 2006/0822239 to Igari et al.
Regarding claim 5:  in Fig. 8, e.g., Sasaki et al. disclose a roller-type apparatus and method for forming a film on a substrate by continuous vapor deposition, substantially as claimed and comprising:  a conveying chamber compartment, and a pressure reduction chamber that has an interior that is isolated into at least a pretreatment compartment and film formation compartment (20’1 and 20’2, respectively); rolls (e.g. 11, 17, 12, 131,2, 151,2) that convey a substrate in the pressure reduction chamber; wherein the pretreatment compartment comprises a pretreatment roller (14’1) and a plasma pre-treatment unit (21’1) capable of supplying a plasma source gas; and wherein the film formation compartment comprise a film forming roller (14’2) and a vapor deposition film-forming unit (21’2) for forming a vapor deposition film on the pre-treated surface.
Regarding the formation of two or more of the same or different films by vapor deposition on a surface of the substrate which has been pretreated, Sasaki et al. teach that this may be accomplished by duplicating a film formation unit or taking advantage of the-bi-directional movement provided by the the rolls (para. 131).
However, few details are given regarding the plasma pretreatment compartment in Sasaki et al.
In Figs. 1, 3 and 5-7, Fayet et al. disclose a plasma roller-type apparatus comprising plasma treatment compartment comprising a substrate treatment roller (3), a magnet (32), and a plasma supply nozzle (8) wherein a gap is formed between the magnet and the pretreatment roller and a voltage is applied between the pretreatment roller and the plasma supply nozzle.  The plasma treatment unit is provided for the purpose of forming a plasma useful for coating substrates at relatively rapid deposition rates (abstract).   The plasma supply unit of Fayet et al. is provided in order to more efficiently and reliably carry out a plasma processing operation on a substrate.  Furthermore, the device is of simple design allowing for simple operation and simple maintenance (see, e.g., para.7).  Additionally, Fayet et al. disclose that the web conveying speed may be from 200m/min to 1000 m/min (see, e.g., para. 26 where a speed of 0.5-20m/s [30m/min-1200m/min] is disclosed).  Also see paras. 24-26.
Fayet et al. disclose maintaining a pretreatment pressure at 0.1 Pa to 100 Pa (i.e. “a few Pa”, see, e.g., para. 26).  Additionally, Yializis discloses a pretreatment pressure within the claimed range (see, e.g., column 2, rows 62-65). 
It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to have provided a plasma pre-treatment apparatus as described above in Sasaki et al. in order to provide plasma treatment means capable of more efficiently and reliably carrying out a plasma processing operation on a substrate as taught by Fayet et al.  Furthermore, the device of Fayet et al. is of simple design allowing for simple operation and simple maintenance.
Regarding the method steps:
  The combination of Sasaki et al. and Fayet et al. disclose the substrate is introduced into the film forming apparatus and conveyed at a speed from 200m/min to 1000 m/min as detailed above between rollers.  The claimed ranged is considered obvious over the disclosed range.
  The combination of Saskaki et al. and Fayet al. disclose pretreatment of the substrate is performed wherein the supply apparatus supplies a plasma source gas to a gap between the limited and surrounded gap formed by the magnet and the pretreatment roller and the plasma is supplied into the gap, the gap entrapping the plasma while it is held with a desired voltage being applied between the plasma pretreatment roller and the plasma supply nozzle as detailed above.
 Forming the vapor deposited film as detailed above.

Sasaki et al. and Fayet et al. disclose the method substantially as claimed and as described above.
However, Sasaki et al. and Fayet et al. fail to disclose the apparatus supplies a plasma source gas composed of oxygen, nitrogen, carbon dioxide gas, ethylene or a mixture of one of these with argon or the plasma pretreatment unit constructed and arranged to supply the plasma to the outer periphery of the pretreatment roller to a plasma density of 100-8000W·sec/m2 (0.01-.08 J/cm2).
Yializis discloses a similar plasma pre-treatment/functionalization method using a plasma source gas composed of oxygen, nitrogen, carbon dioxide gas, ethylene or a mixture of one of these with argon at the designated plasma densities in order to produce a stable plasma in a roller type apparatus at  high speed and low cost (see, e.g., column 2, row 63 through column 3, row 25 and “Examples”).   

Sasaki et al., Fayet et al. and Yializis et al. disclose the invention substantially as claimed.
However, specific details related processing parameters relating to power, frequency and flux density are not detailed therein.
Christyakov disclose a plasma processing apparatus and accompanying method wherein magnets are used in combination with power source(s) for providing an alternating current voltage and 
It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to have provided a plasma processing apparatus and method wherein an alternating current voltage and a pulsed voltage are applied during the plasma processing in order to provide an enhanced plasma processing as taught by Christyakov.
Regarding the frequency applied with the alternating current voltage, elsewhere in Christyakov an alternating power source capable of the claimed frequency is disclosed.  Thus, it would have been obvious to one of ordinary skill in the art exercising ordinary creativity, common sense, and logic that a similar frequency could be used in the relied upon embodiment as claimed to when providing an alternating current voltage.  (see, e.g., para. 24, 33-76).
Regarding the value of the pulse voltage, Christyakov disclose values within the claimed range (see, e.g., paras.  33-76, esp. para. 49).
With respect to the flux density of the magnet, Christyakov disclose values within the claimed range (see, e.g., paras.  33-76, esp. para. 45).

Sasaki et al., Fayet et al., Yializis et al. and Chistyakov disclose the invention substantially as claimed.

However, Sasaki et al., Fayet et al., Yializis et al. and Chistyakov fail to disclose the substrate conveying compartment of the film forming apparatus is maintained to have a higher degree of pressure than the pretreatment pressure, in a range of 10 to 10,000 times greater.

Moriwaki et al. disclose maintain a conveying compartment of a film forming apparatus at a higher degree of pressure than a pretreatment pressure, in a range of 10 to 10,000 times greater for the 

Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to have maintained the conveying compartment of the film forming apparatus at a higher degree of pressure than a pretreatment pressure, in a range of 10 to 10,000 times greater in order to, inter alia, allowing the conveying chamber to be opened to atmosphere for replacing a substrate as taught by Moriwaki et al.

Sasaki et al., Fayet et al., Yializis et al., Chistyakov, Moriwaki et al. and Felts et al. disclose the invention substantially as claimed and as described above.

However, fail to disclose a thickness of the film formed by the vapor deposition compartment of the film forming apparatus is 10-50 nm.  Nevertheless, at least Sasaki et al., Fayet et al. and Moriwaki et al. each disclose deposition of barrier layers which is the type of layer formed in the claimed apparatus.

Felts et al. teach that the thickness of a barrier layer determines its gas transmission properties and has an optimal range.  Felts et al. also disclose a thickness within the claimed range  (see, e.g., column 4, rows 1-19).  Furthermore, the courts have ruled where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have formed a film with an optimized thickness in order to control the gas transmission properties of a barrier layer formed as taught by Felts.

Additionally, regarding the processing parameters, Examiner also notes that the courts have ruled that the courts have ruled that the test for obviousness is not whether the features of a secondary 

Further regarding the feature “a  barrier coat layer is formed on a vapor-deposited surface of the film by applying a composition for barrier coating film and polymerizing the composition by a sol-gel method; and the composition is obtained by: (i) adding a mixture of adjustment solutions consisting of ethyl silicate, isopropyl alcohol, aluminum acetylacetone, and ion- exchange water to an EVOH solution consisting of EVOH, isopropyl alcohol, and ion- exchange water to obtain a gas barrier composition; and then (ii) adding to the gas 3barrier composition an adjusted liquid mixture comprising an aqueous polyvinyl alcohol solution, acetic acid, isopropyl alcohol, and ion-exchange water”, the above relied upon prior art fails to teach this feature, although improvement of barrier properties is disclosed as desirable.

Igari et al. teach provision of a barrier coat layer composed as claimed for the purpose of providing a barrier coat layer provide a barrier layer with excellent gas barrier properties and hot water resistance (see, e.g., abstract and translation).

Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a barrier layer composed as claimed in order to provide a barrier coat layer provide a barrier layer with excellent gas barrier properties and hot water resistance as taught by Igari et al.

In relation to the above, Examiner also notes that Igari et al. teach providing optimized water vapor transmission (i.e. gas barrier properties) and hot water resistance (water-applied laminate In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Thus, it would have been further obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have formed the laminated film with optimized characteristics such as optimized water vapor transmission (i.e. gas barrier properties) and hot water resistance (water-applied laminate strength) in order to provide excellent properties to the laminated film as taught by Igari et al.

With respect to claims 7, in the Fig. 8 embodiment, Sasaki et al. defines the vapor deposited film as a physical vapor depiction film deposited by resistance heating, induction heating or electron beam heating (see, e.g., para. 55).  However, Sasaki et al. also teach that any of the units can be replaced or switched for other units disclosed therein (see, e.g., para. 153), wherein at least a sputtering module and an associated sputtering method are disclosed and could be implemented in place of the aforementioned “PVD” methods.  



With respect to claim 17, Yializis teach a pressure reduction degree of a compartment performing pretreatment may be up to 9.0 x 10-9 Pa. (see, e.g, column 2, rows 62-65).

With respect to claim 20, Fayet et al. disclose that the pretreatment roller of the film forming apparatus may be disposed at a floating level in order to perform the treatment (see, e.g., abstract).

With respect to claim 21, Sasaki et al., Fayet et al. and Yializis fail to disclose a specific substrate area.  Nevertheless, since Sasaki et al. and Fayet et al. are capable of processing continuous lengths of substrates, it would have been obvious to one of ordinary skill in the art at the time Applicant’s 2 or greater in order to maximize throughput as is well-known in the art.  Again, Examiner notes that the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

With respect to claims 15 and 19, the relied upon prior art disclose the invention substantially as claimed.
However, specific details related the processing temperature of the pretreatment roller and the film forming roller are not detailed therein.
Moriwaki et al. also disclose maintaining a film forming/processing roller at a constant temperature between 20°C and 200°C (see, e.g., para. 32, 40-41 and 83).  Moriwaki et al. also teach generally that maintaining the roller at a constant temperature range for the purpose of preventing substrate deformation.
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided the pretreatment roller and the film forming roller at a constant temperature between 20°C and 200°C  in order to maintain the roller at a constant temperature in order to prevent substrate deformation as taught by Moriwaki et al.
Additionally, regarding the processing parameters, Examiner also notes that the courts have ruled that the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is .

Claims 16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sasaki et al., Fayet et al., Yializis et al., Chistyakov, Moriwaki et al., Felts et al. and Igari et al. as applied to claims 5, 7, 17 and 20-21 above, and further in view of U.S. Patent No. 5,865,932 to Funabashi et al.
Modified Sasaki et al. disclose the invention substantially as claimed.
However, specific details related to substrate properties such as thickness and removing charge from the substrate are not set forth.
Funabashi et al. disclose using a substrate within the claimed thickness range so that the fluttering of the substrate while being transported can be minimized (see, e.g., column 1, row 63 through column 2, rows 11 and column 5, rows 4-10).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to have provided a substrate of a sufficient thickness that during processing fluttering thereof was minimized as taught by Funabashi et al.
Funabashi et al. further disclose charge removing means as a post-treatment for the purpose of removing electrostatic charge before the substrate exits an apparatus (see, e.g., column 5, row 59 through column 6, rows 3).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to have provided a plasma post treatment in order to remove electrostatic charge from the substrate before it exits the apparatus as taught by Funabashi et al.

Response to Arguments
Applicant’s arguments with respect to claims 5, 7 and 15-21 have been considered but are moot because the arguments are not persuasive and/or do not apply to the references as used in the current rejection.  If Applicant wishes to expedite examination, Applicant is invited to provide specific arguments on the record (e.g. beyond features missing from any one reference for which they are not relied upon or just too many references) as to why the combination of references relied upon would not render the claimed invention obvious to one of ordinary skill in the art.  Regarding the newly added limitations which provide specific steps with respect to an evaluation method and results measured, which have been considered obvious based on the idea of optimizing the features at issue in accordance with prior art teachings as set forth above, Applicant is invited to provide any relevant arguments with respect to unexpected results.  However, Examiner also notes that the claimed method does not include all features of the disclosed evaluation method that would appear to contribute to the claimed results (e.g. “and a urethane-based adhesive was used on the barrier coat15 layer of the laminated film to bond a biaxially stretched polyamide resin as a heat seal layer by a dry laminating method, while unstretched polyethylene was further bonded to the heat seal layer side using a urethane-based adhesive by a dry laminating method, to20 fabricate a laminated film sample”), whereby it may be difficult to establish unexpected results with respect to the claim when the results are based on steps not included in the claim.
As in previous office actions, Examiner again acknowledges the number of features/details Applicant has added to its claimed invention.  However, the mere fact that a claim recites in detail all of the features of an invention (i.e., is a “picture claim”) is never, in itself, justification for the allowance of such a claim.  See MPEP 706.  Once again, Applicant is invited to refute the applicability of the relied upon prior art references that fairly suggest the structural features and manipulatable and optimizable variables of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARLA A MOORE/Primary Examiner, Art Unit 1716